           Case 1:17-cv-00747-LM Document 258 Filed 06/30/21 Page 1 of 1




                                      ORIGINAL                           Pii.60

                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


DTergo Custom Guitars. Inc.

      V.                                                    Civil No. 17-CV-747-LM

Sweetwater Sound. Inc.


                                       Verdict Form


Question 1: What amount of actual damages,if any, do you award the plaintiff?


                       Fourlhw3af\i~^ff^ f'fuAd/'td                  £',tl-yOol/ar$
        (Please enter the amount in words, not numbers, as if you were writmg a check.)




Question 2: What amount of the defendant’s profits, if any, do you award the
plaintiff?



        (Please enter the amount in words, not numbers, as if you were writing a check.)




Date: June ^6? 2021
